         Case 1:18-cr-00478-RA Document 11
                                        10 Filed 09/14/20 Page 1 of 1




                                                                 September 14, 2020
                                                   Application granted. The conference will be
VIA ECF                                            held by telephone. The parties may call (888)
Honorable Ronnie Abrams                            363-4749 and enter access code 1015508.
United States District Court                       Please note that this line is open to the public.
Southern District of New York                      Counsel shall file any papers with respect to
40 Foley Square                                    sentencing by no later than 12:00 on
New York, NY 10007                                 Thursday.

      Re:    United States v. Randal Smith         SO ORDERED.
             18 Cr. 478 (RA)

Dear Judge Abrams:                                 __________________________________
                                                   Ronnie Abrams, U.S.D.J. 9/14/2020
       I write with the consent of the Government to respectfully request that the
conference scheduled for this Friday, September 18, 2020, proceed by telephone due
to the ongoing public health crisis. Mr. Smith intends to enter a plea of guilty to the
violation of his supervised release conditions. Mr. Smith further anticipates
requesting a sentence of time served on this matter.

      Thank you for your consideration of this request.

                                               Respectfully submitted,


                                               _____________________________
                                               Tamara L. Giwa
                                               Counsel for Randal Smith
                                               Federal Defenders of New York
                                               (917) 890-9729


Cc:   AUSA Rebecca Dell (via ECF)
